DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.


Response to Amendment
Amendment filed 1/4/2022 has been entered and fully considered. Claims 1, 3, 6, 8-10, 12-17 and 20 are pending. Claims 2, 4, 5, 7, 11, 18 and 19 are cancelled. Claims 1 and 20 are amended. Claims 15-17 are withdrawn. 


Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicant argues that silver has been removed from the listing of dopants. As such, the cited art does not apply to the currently amended claims. 
Examiner notes said amendments. The new scope of the claims will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 



_____________________________________________________________________
Claims 1, 3, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAHL et al. (US 5,281,465) in view of ROY et al. (US 5,244,849) and BIRICIK et al. (US 4,939,043) 
With respect to claim 1, 
WAHL et al. discloses that the substrate is zinc selenide or sulfide (Abstract) but does not explicitly disclose that the substrate is sapphire. BIRICIK et al. discloses the substitution of zinc sulfide or selenide with sapphire which not only retains the mechanical and thermal properties of the windows, but also enhances them with respect to certain mechanical strengths and methods of fabrication (Column 7, lines 60-68; Column 8, lines 1-10). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute sapphire for the substrates of WAHL et al., as taught by BIRICIK et al. so as to enhance its mechanical strength. 
WAHL et al. does not explicitly disclose that the isostatic applies external pressure to the surfaces of the substrate. ROY et al. disclose the use of hot isostatic pressure treatments to improve electro-magnetic transmissivity (Abstract) in parts used in extreme environments such as high-abrasion, high-heat, high-stress or high-corrosion environments. Such applications include missiles, artillery, domes, windows, lenses and prisms (Column 7, lines 60-68). The HIP treatments creases an external pressure outside the body compared to the pressure within (Column 4, lines 10-30; Column 6, lines 19-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use hot isostatic pressure in WAHL et al. to generate an external pressure on the surfaces of the substrate, as taught by ROY et al. so as to reduce porosity and improve transmissivity. 
With respect to claim 3, WAHL et al. discloses that the substrate is IR transparent (e.g., optically transparent ) (Column 1, lines 15-38). 
With respect to claims 8-10, WAHL et al. discloses that the temperature is between 800 and 1000 Celsius, at a pressure of between 15,000-30,000 psi and a time of 2-8 hours (Column 3, lines 60-68)
With respect to claim 12, WAHL et al. disclose that the diffusion is carried out so that the dopant is diffused to depths of up to 100 microns (Column 2, lines 20-55). Moreover,  the amount of diffusion is dependent upon time, temperature, and pressure (Column 5, lines 15-30; Figure 4). As seen in figure 7, the diffusion of the dopants exists for an initial undiffused state continuously through to the desired depth (e.g., the curves on the graph shown in figure 4 exists at ranges which overlap with the claimed range). Even in the event that “depths of up to 100 microns” and the graphs of Figure 4 do not necessarily include 6 microns (e.g., 60,000 angstroms), it would have been obvious to one having ordinary skill in the art to optimize the time, temperature and pressure of the heating treatment of WAHL et al., as taught by WAHL et al. so that the depth of diffusion is only at the depth necessary (e.g., including up to and around 60,000 angstroms) so that in the event the flaws are within a depth of 6 microns from the surface of the substrate, the effects of said flaws can be negated while saving time and energy by diffusing only to those depths. Specifically, if the flaws are found within 6 microns of the surface, only a diffusion depth of about 6 microns, or less, is needed. The amount of time and energy needed to diffuse past a depth of about 6 microns is not needed since only about the depth of the flaws is needed for diffusion to improve the desired properties of the substrate. Any additional diffusion is wasted time and energy. 



____________________________________________________________________________
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAHL et al. (US 5,281,465) in view of ROY et al. (US 5,244,849) and BIRICIK et al. (US 4,939,043) as applied to claims 1, 3, 8-10 and 12 above, and further in view of HARRIS (US 5,643,505). 
With respect to claims 13 and 14, modified WAHL et al. discloses that the heating is performed in an inert atmosphere, such as argon (WAHL et al.; Abstract). Modified WAHL et al. does not explicitly disclose that the inert atmosphere is nitrogen. HARRIS discloses that nitrogen and argon are obvious variant, alternate expedient inert atmospheres (Column 5, lines 45-50). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use nitrogen as the inert gas of modified WAHL et al., as taught by HARRIS for the purpose of causing the dopant to diffuse. 

_____________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAHL et al. (US 5,281,465) in view of ROY et al. (US 5,244,849) and BIRICIK et al. (US 4,939,043) as applied to claims 1, 3, 8-10 and 12 above, and further in view of GOELA et al. (US 2016/0017486).
With respect to claim 6, modified WAHL et al. does not explicitly disclose that the layer of dopant comprises one or more segregated layers of distinct chemical species or a plurality of blended dopants. GOELA et al. discloses a zinc sulfide used in windows and domes 



____________________________________________________________________
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAHL et al. (US 5,281,465) in view of WAHL et al. (US 5,324,353) 
With respect to claim 20, 
WAHL et al. does not explicitly disclose that the substrate is mercury cadmium telluride. WAHL et al. ‘353 discloses that the substrate can be a zinc selenide, zinc sulfide or mercury cadmium telluride (Column 2, lines 50-68). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use mercury cadmium telluride for the substrate of WAHL et al., as taught by WAHL et al.’353 for its IR and visible spectrum transparency.
WAHL et al. does not explicitly disclose that the dopant is at least one of those claimed. HOGAN et al. discloses the use of silver as the dopant to improve the optical properties (Paragraphs [0017]; Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use silver as the dopant of WAHL et al., as taught by HOGAN et al. so as to improve the optical properties. 


Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745